Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 8, 2019

                            No. 04-18-00357-CR & 04-18-00358-CR

                                    Carlos Javier CHAVEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                               Trial Court No. 551667, 551669
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER
       This is a consolidated appeal from appellant’s convictions for evading arrest and driving
while intoxicated. On October 8, 2018, appellant’s court-appointed counsel filed a brief and
motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). After review, we
struck that brief for failing to meet the requirements of Anders. On November 13, 2018,
appellant’s appointed counsel filed an amended Anders brief.

        One month later, we issued an opinion describing with more particularity the
requirements of a valid Anders brief. In re N.F.M., No. 04-18-00475-CV, 2018 WL 6624409
(Tex. App.—San Antonio Dec. 19, 2018, no pet. h.). We struck the redrawn brief filed by
appellant’s appointed counsel for failing to meet the requirements of In re N.F.M. On January
29, 2019, appellant’s appointed counsel filed a second redrawn brief. We have determined that
brief complies with In re N.F.M.

        Appellant’s court-appointed attorney has now filed a proper brief and motion to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), in which she asserts there are no
meritorious issues to raise on appeal. Counsel certified she served copies of the brief and motion
on appellant, informed appellant of his right to review the record and file his own brief, and
provided appellant with a form for requesting the record and explained to appellant the procedure
for obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).
        If appellant desires to file a pro se brief, we ORDER that he do so on or before March
25, 2019. If appellant files a timely pro se brief, the State may file a responsive brief no later
than thirty days after appellant’s pro se brief is filed in this court.

       We ORDER the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (ruling on
motion to withdraw should be withheld until appellate court independently reviews record to
determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State, 252
S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court